DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-16, drawn to a method for assembling / disassembling a gas turbine classified in F05D 2230/60 and 2230/70.
Group II, claim(s) 17-18, drawn to a gas turbine rotor and gas turbine, classified in F02C 7/28, F16J 15/00, and F01D 5/3015.
Group III, claim(s) 19, drawn to a method for producing a gas turbine, classified in F05D 2230/60 and F01D 25/285.
Additionally, this application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A – the seal plate restraint configuration(s) of Fig. 4- 24
Species B – the seal plate restraint configuration(s) of Fig. 25-28
Species C – the seal plate restraint configuration(s) of Fig. 38-39
Species D
Species E – the seal plate restraint configuration(s) of Fig. 29-30
Species F – the seal plate restraint configuration(s) of Fig. 31-32, 36-37, and 40-45
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 17, and 19.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I, II, and III and Species A-F lack unity of invention because even though the inventions of these groups share the technical feature of a seal plate, a seal plate restraint part, and a method of operating the seal restraint part from a second side of the rotor disc via a clearance between a platform of a blade and the rotor disc, except a blade groove for receiving the blade, in order to switch between a seal plate non-restraint state and a seal plate restraint state, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hugoson et al. (US Pat. No. 3,748,060) and Garner (US Pub. No. 2006/0073021 A1).  Specifically, Hugoson et al. discloses (Fig. 2-7) a seal plate (70) disposed on a first side of a rotor disc of a gas turbine and a seal plate restraint part (rivet 80), the seal plate restraint part operable from a first side of the rotor disc to switch between a seal plate non-restraint state and a seal plate restraint state (Fig. 2-5 and Col. 5, ln 4-20) and positioned in a clearance between a platform of a blade and the rotor disc, not within a blade groove of the disc for receiving the blade (Fig. 2 and 6).  Hugoson et al. does not teach that the seal plate 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 9am-noon and 1pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathaniel Wiehe can be reached on (571)272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/ERIC A LANGE/Examiner, Art Unit 3745               


/WOODY A LEE JR/Primary Examiner, Art Unit 3745